Exhibit 10.1

 

 

CREDIT AGREEMENT

 

by and between

 

CUTTER & BUCK INC., a Washington corporation

 

and

 

WELLS FARGO HSBC TRADE BANK, N.A.

 

Dated as of

 

March 10, 2005

 

 

Exhibit A – Addendum to Credit Agreement

Exhibit B – Revolving Credit Facility Supplement

Exhibit C – Collateral/Credit Support Document

 

 

--------------------------------------------------------------------------------


 

WELLS FARGO HSBC TRADE BANK

CREDIT AGREEMENT

 

CUTTER & BUCK INC., a Washington corporation (“Borrower”), organized under the
laws of the State of Washington whose chief executive office is located at the
address specified after its signature to this Agreement (“Borrower’s Address”)
and WELLS FARGO HSBC TRADE BANK, N.A. (“Trade Bank”), whose address is specified
after its signature to this Agreement, have entered into this CREDIT AGREEMENT
as of March 10, 2005 (“Effective Date”). All references to this “Agreement”
include those covenants included in the Addendum to Agreement (“Addendum”)
attached as Exhibit A hereto.

 

I.  CREDIT FACILITY

 


1.1           THE FACILITY. SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, TRADE BANK WILL MAKE AVAILABLE TO BORROWER A REVOLVING CREDIT
FACILITY (“FACILITY”) FOR WHICH A FACILITY SUPPLEMENT (“SUPPLEMENT”) IS ATTACHED
AS EXHIBIT B HERETO. ADDITIONAL TERMS FOR THE FACILITY (AND EACH SUBFACILITY
THEREOF (“SUBFACILITY”)) ARE SET FORTH IN THE SUPPLEMENT. THE FACILITY WILL BE
AVAILABLE FROM THE CLOSING DATE UP TO AND UNTIL MARCH 31, 2008 (“FACILITY
TERMINATION DATE”). COLLATERAL AND CREDIT SUPPORT REQUIRED FOR THE FACILITY IS
SET FORTH IN EXHIBIT C HERETO. DEFINITIONS FOR THOSE CAPITALIZED TERMS NOT
OTHERWISE DEFINED ARE CONTAINED IN ARTICLE 8 BELOW.


 


1.2           CREDIT EXTENSION LIMIT. THE AGGREGATE OUTSTANDING AMOUNT OF ALL
CREDIT EXTENSIONS MAY AT NO TIME EXCEED THIRTY-FIVE MILLION DOLLARS
($35,000,000) (“OVERALL CREDIT LIMIT”). THE AGGREGATE OUTSTANDING AMOUNT OF ALL
CREDIT EXTENSIONS OUTSTANDING AT ANY TIME UNDER REVOLVING CREDIT FACILITY MAY
NOT EXCEED THAT AMOUNT SPECIFIED AS THE “CREDIT LIMIT” IN THE SUPPLEMENT FOR THE
FACILITY, AND THE AGGREGATE OUTSTANDING AMOUNT OF ALL CREDIT EXTENSIONS
OUTSTANDING AT ANY TIME UNDER EACH SUBFACILITY (OR ANY SUBCATEGORY THEREOF) MAY
NOT EXCEED THAT AMOUNT SPECIFIED AS THE “CREDIT SUBLIMIT” IN THE SUPPLEMENT FOR
THE FACILITY. AN AMOUNT EQUAL TO 100% OF EACH UNFUNDED CREDIT EXTENSION SHALL BE
USED IN CALCULATING THE OUTSTANDING AMOUNT OF CREDIT EXTENSIONS UNDER THIS
AGREEMENT.


 

The Subfacility(s) of the Revolving Credit Facility are as follows:

 


(A)           SIGHT COMMERCIAL LETTERS OF CREDIT


(B)           USANCE COMMERCIAL LETTERS OF CREDIT INCLUDING:

(1)           ACCEPTANCES


(C)           STANDBY LETTERS OF CREDIT


(D)           SHIPPING GUARANTEES


 


1.3           OVERADVANCE. ALL CREDIT EXTENSIONS MADE HEREUNDER SHALL BE ADDED
TO AND DEEMED PART OF THE OBLIGATIONS WHEN MADE. IF, AT ANY TIME AND FOR ANY
REASON, THE AGGREGATE OUTSTANDING AMOUNT OF ALL CREDIT EXTENSIONS MADE PURSUANT
TO THIS AGREEMENT EXCEEDS THE DOLLAR LIMITATION IN SECTION 1.2, THEN BORROWER
SHALL IMMEDIATELY PAY TO TRADE BANK ON DEMAND, IN CASH, THE AMOUNT OF SUCH
EXCESS.


 


1.4           REPAYMENT; INTEREST AND FEES. EACH FUNDED CREDIT EXTENSION SHALL
BE REPAID BY BORROWER, AND SHALL BEAR INTEREST FROM THE DATE OF DISBURSEMENT AT
THOSE PER ANNUM RATES AND SUCH INTEREST SHALL BE PAID, AT THE TIMES SPECIFIED IN
THE SUPPLEMENT, NOTE OR FACILITY DOCUMENT. BORROWER AGREES TO PAY TO TRADE BANK
WITH RESPECT TO (A) THE REVOLVING CREDIT FACILITY, INTEREST AT A PER ANNUM RATE
EQUAL TO (I) THE PRIME RATE MINUS 1% AS SPECIFIED IN THE NOTE, OR (II) WELLS
FARGO’S LIBOR RATE PLUS 1.50% AS SPECIFIED IN THE NOTE, AND (B) THE
SUBFACILITIES, THE FEES SPECIFIED IN THE SUPPLEMENT AS WELL AS THOSE FEES
SPECIFIED IN THE RELEVANT FACILITY DOCUMENT(S). INTEREST AND FEES WILL BE
CALCULATED ON THE BASIS OF A 360 DAY YEAR, ACTUAL DAYS ELAPSED. ANY OVERDUE
PAYMENTS OF PRINCIPAL (AND INTEREST TO THE EXTENT PERMITTED BY LAW) SHALL BEAR
INTEREST AT A PER ANNUM FLOATING RATE EQUAL TO THE PRIME RATE PLUS 5%.


 


1.5           PREPAYMENTS. CREDIT EXTENSIONS UNDER ANY FACILITY MAY ONLY BE
PREPAID IN ACCORDANCE WITH THE TERMS OF THE SUPPLEMENT. AT THE TIME OF ANY
PREPAYMENT (INCLUDING, BUT NOT LIMITED TO, ANY PREPAYMENT WHICH IS A RESULT OF
THE OCCURRENCE OF AN EVENT OF DEFAULT AND AN ACCELERATION OF THE OBLIGATIONS)
BORROWER WILL PAY TO TRADE BANK ALL INTEREST ACCRUED ON THE AMOUNT SO PREPAID TO
THE DATE OF SUCH PREPAYMENT AND ALL COSTS, EXPENSES AND FEES SPECIFIED IN THE
LOAN DOCUMENTS.

 

1

--------------------------------------------------------------------------------


 

II.  REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Trade Bank that the following
representations and warranties are true and correct:


 


2.1           LEGAL STATUS. BORROWER IS DULY ORGANIZED AND EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE JURISDICTION INDICATED IN THIS AGREEMENT, AND IS
QUALIFIED OR LICENSED TO DO BUSINESS IN ALL JURISDICTIONS IN WHICH SUCH
QUALIFICATION OR LICENSING IS REQUIRED AND IN WHICH THE FAILURE TO SO QUALIFY OR
TO BE SO LICENSED COULD HAVE A MATERIAL ADVERSE AFFECT ON BORROWER.


 


2.2           AUTHORIZATION AND VALIDITY. THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT, AND ALL OTHER LOAN DOCUMENTS TO WHICH BORROWER IS
A PARTY, HAVE BEEN DULY AND VALIDLY AUTHORIZED, EXECUTED AND DELIVERED BY
BORROWER AND CONSTITUTE LEGAL, VALID AND BINDING AGREEMENTS OF BORROWER, AND ARE
ENFORCEABLE AGAINST BORROWER IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.


 


2.3           BORROWER’S NAME. THE NAME OF BORROWER SET FORTH AT THE END OF THIS
AGREEMENT IS ITS CORRECT NAME. IF BORROWER IS CONDUCTING BUSINESS UNDER A
FICTITIOUS BUSINESS NAME, BORROWER IS IN COMPLIANCE WITH ALL LAWS RELATING TO
THE CONDUCT OF SUCH BUSINESS UNDER SUCH NAME.


 


2.4           FINANCIAL CONDITION AND STATEMENTS. ALL FINANCIAL STATEMENTS OF
BORROWER DELIVERED TO TRADE BANK HAVE BEEN PREPARED IN CONFORMITY WITH GAAP, AND
COMPLETELY AND ACCURATELY REFLECT THE FINANCIAL CONDITION OF BORROWER (AND ANY
CONSOLIDATED SUBSIDIARIES) AT THE TIMES AND FOR THE PERIODS STATED IN SUCH
FINANCIAL STATEMENTS. NEITHER BORROWER NOR ANY SUBSIDIARY HAS ANY MATERIAL
CONTINGENT LIABILITY NOT REFLECTED IN THE AFORESAID FINANCIAL STATEMENT. SINCE
THE DATE OF THE FINANCIAL STATEMENTS DELIVERED TO TRADE BANK FOR THE LAST FISCAL
PERIOD OF BORROWER TO END BEFORE THE EFFECTIVE DATE, THERE HAS BEEN NO MATERIAL
ADVERSE CHANGE IN THE FINANCIAL CONDITION, BUSINESS OR PROSPECTS OF BORROWER.
BORROWER IS SOLVENT.


 


2.5           LITIGATION. EXCEPT AS DISCLOSED IN WRITING TO TRADE BANK PRIOR TO
THE EFFECTIVE DATE, THERE IS NO ACTION, CLAIM, SUIT, LITIGATION, PROCEEDING OR
INVESTIGATION PENDING OR (TO BEST OF BORROWER’S KNOWLEDGE) THREATENED BY OR
AGAINST OR AFFECTING BORROWER OR ANY SUBSIDIARY IN ANY COURT OR BEFORE ANY
GOVERNMENTAL AUTHORITY, ADMINISTRATOR OR AGENCY WHICH MAY RESULT IN (A) ANY
MATERIAL ADVERSE CHANGE IN THE FINANCIAL CONDITION OR BUSINESS OF BORROWER’S, OR
(B) ANY MATERIAL IMPAIRMENT OF THE ABILITY OF BORROWER TO CARRY ON ITS BUSINESS
IN SUBSTANTIALLY THE SAME MANNER AS IT IS NOW BEING CONDUCTED.


 


2.6           NO VIOLATION. THE EXECUTION, DELIVERY, AND PERFORMANCE BY BORROWER
OF EACH OF THE LOAN DOCUMENTS DO NOT VIOLATE ANY PROVISION OF ANY LAW OR
REGULATION, OR CONTRAVENE ANY PROVISION OF THE ARTICLES OF INCORPORATION OR
BY-LAWS OF BORROWER, OR RESULT IN A BREACH OF OR CONSTITUTE A DEFAULT UNDER ANY
CONTRACT, OBLIGATION, INDENTURE, OR OTHER INSTRUMENT TO WHICH BORROWER IS A
PARTY OR BY WHICH BORROWER MAY BE BOUND.


 


2.7           INCOME TAX RETURNS. EXCEPT AS PREVIOUSLY DISCLOSED TO TRADE BANK
IN WRITING, BORROWER HAS NO KNOWLEDGE OF ANY PENDING ASSESSMENTS OR ADJUSTMENTS
OF ITS INCOME TAX PAYABLE WITH RESPECT TO ANY YEAR.


 


2.8           NO SUBORDINATION. THERE IS NO AGREEMENT, INDENTURE, CONTRACT, OR
INSTRUMENT TO WHICH BORROWER IS A PARTY OR BY WHICH BORROWER MAY BE BOUND THAT
REQUIRES THE SUBORDINATION IN RIGHT OF PAYMENT OF ANY OF BORROWER’S OBLIGATIONS
SUBJECT TO THIS AGREEMENT TO ANY OTHER OBLIGATION OF BORROWER.


 


2.9           ERISA. BORROWER IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL
APPLICABLE PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED OR RECODIFIED FROM TIME TO TIME (“ERISA”); BORROWER HAS NOT VIOLATED ANY
PROVISION OF ANY DEFINED EMPLOYEE PENSION BENEFIT PLAN (AS DEFINED IN ERISA)
MAINTAINED OR CONTRIBUTED TO BY BORROWER (EACH, A “PLAN”); NO REPORTABLE EVENT,
AS DEFINED IN ERISA, HAS OCCURRED AND IS CONTINUING WITH RESPECT TO ANY PLAN
INITIATED BY BORROWER; BORROWER HAS MET ITS MINIMUM FUNDING REQUIREMENTS UNDER
ERISA WITH RESPECT TO EACH PLAN; AND EACH PLAN WILL BE ABLE TO FULFILL ITS
BENEFIT OBLIGATIONS AS THEY COME DUE IN ACCORDANCE WITH THE PLAN DOCUMENTS AND
UNDER GAAP.


 


2.10         OTHER OBLIGATIONS. EXCEPT AS DISCLOSED IN WRITING TO TRADE BANK
PRIOR TO THE EFFECTIVE DATE, NEITHER BORROWER NOR ANY SUBSIDIARY ARE IN DEFAULT
OF ANY OBLIGATION FOR BORROWED MONEY, ANY PURCHASE MONEY OBLIGATION OR ANY
MATERIAL LEASE, COMMITMENT, CONTRACT, INSTRUMENT OR OBLIGATION.

 

2

--------------------------------------------------------------------------------


 


2.11         NO DEFAULTS. NO EVENT OF DEFAULT, AND EVENT WHICH WITH THE GIVING
OF NOTICE OR THE PASSAGE OF TIME OR BOTH WOULD CONSTITUTE AN EVENT OF DEFAULT,
HAS OCCURRED AND IS CONTINUING.


 


2.12         INFORMATION PROVIDED TO TRADE BANK. THE INFORMATION PROVIDED TO THE
TRADE BANK CONCERNING BORROWER’S BUSINESS IS TRUE AND CORRECT.


 


2.13         ENVIRONMENTAL MATTERS. EXCEPT AS DISCLOSED BY BORROWER TO TRADE
BANK IN WRITING PRIOR TO THE EFFECTIVE DATE, BORROWER (AS WELL AS ANY
SUBSIDIARY) IS EACH IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
FEDERAL OR STATE ENVIRONMENTAL, HAZARDOUS WASTE, HEALTH AND SAFETY STATUTES, AND
ANY RULES OR REGULATIONS ADOPTED PURSUANT THERETO, WHICH GOVERN OR AFFECT ANY
BORROWER’S OR ANY SUBSIDIARY’S OPERATIONS AND/OR PROPERTIES, INCLUDING WITHOUT
LIMITATION, THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY
ACT OF 1980, THE SUPERFUND AMENDMENTS AND REAUTHORIZATION ACT OF 1986, THE
FEDERAL RESOURCE CONSERVATION AND RECOVERY ACT OF 1976, THE FEDERAL TOXIC
SUBSTANCES CONTROL ACT AND THE CALIFORNIA HEALTH AND SAFETY CODE, AS ANY OF THE
SAME MAY BE AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME. NONE OF THE
OPERATIONS OF BORROWER OR OF ANY SUBSIDIARY IS THE SUBJECT OF ANY FEDERAL OR
STATE INVESTIGATION EVALUATING WHETHER ANY REMEDIAL ACTION INVOLVING A MATERIAL
EXPENDITURE IS NEEDED TO RESPOND TO A RELEASE OF ANY TOXIC OR HAZARDOUS WASTE OR
SUBSTANCE INTO THE ENVIRONMENT.


 

III.  CONDITIONS TO EXTENDING FACILITIES

 


3.1           CONDITIONS TO INITIAL CREDIT EXTENSION. THE OBLIGATION OF TRADE
BANK TO MAKE THE FIRST CREDIT EXTENSION IS SUBJECT TO THE FULFILLMENT TO TRADE
BANK’S SATISFACTION OF THE FOLLOWING CONDITIONS:


 


(A)           APPROVAL OF TRADE BANK COUNSEL. ALL LEGAL MATTERS RELATING TO
MAKING THE FACILITY AVAILABLE TO BORROWER MUST BE SATISFACTORY TO COUNSEL FOR
TRADE BANK.


 


(B)           DOCUMENTATION. TRADE BANK MUST HAVE RECEIVED, IN FORM AND
SUBSTANCE SATISFACTORY TO TRADE BANK, THE FOLLOWING DOCUMENTS AND INSTRUMENTS
DULY EXECUTED AND IN FULL FORCE AND EFFECT:


 

(1)           A CORPORATE BORROWING RESOLUTION AND INCUMBENCY CERTIFICATE IF
BORROWER IS A CORPORATION, A PARTNERSHIP OR JOINT VENTURE BORROWING CERTIFICATE
IF BORROWER IS A PARTNERSHIP OR JOINT VENTURE, AND A LIMITED LIABILITY COMPANY
BORROWING CERTIFICATE IF BORROWER IS A LIMITED LIABILITY COMPANY;

 

(2)           THE FACILITY DOCUMENTS FOR THE FACILITY, INCLUDING, BUT NOT
LIMITED TO, NOTE(S) (“NOTES”) FOR THE REVOLVING CREDIT FACILITY, TRADE BANK’S
STANDARD COMMERCIAL LETTER OF CREDIT AGREEMENT OR STANDBY LETTER OF CREDIT
AGREEMENT FOR ANY LETTER OF CREDIT FACILITY;

 

(3)           THOSE GUARANTEES, SECURITY AGREEMENTS, DEEDS OF TRUST,
SUBORDINATION AGREEMENTS, INTERCREDITOR AGREEMENTS, FACTORING AGREEMENTS, TAX
SERVICE CONTRACTS, AND OTHER COLLATERAL DOCUMENTS REQUIRED BY TRADE BANK TO
EVIDENCE THE COLLATERAL/CREDIT SUPPORT SPECIFIED IN THE SUPPLEMENT;

 

(4)           IF AN AUDIT OR INSPECTION OF ANY BOOKS, RECORDS OR PROPERTY IS
SPECIFIED IN THE SUPPLEMENT FOR THE FACILITY, AN AUDIT OR INSPECTION REPORT FROM
WELLS FARGO OR ANOTHER AUDITOR OR INSPECTOR ACCEPTABLE TO TRADE BANK REFLECTING
VALUES AND PROPERTY CONDITIONS SATISFACTORY TO TRADE BANK; AND

 

(5)           IF INSURANCE IS REQUIRED IN THE ADDENDUM, THE INSURANCE POLICIES
SPECIFIED IN THE ADDENDUM (OR OTHER SATISFACTORY PROOF THEREOF) FROM INSURERS
ACCEPTABLE TO TRADE BANK.

 


3.2           CONDITIONS TO MAKING EACH CREDIT EXTENSION. THE OBLIGATION OF
TRADE BANK TO MAKE EACH CREDIT EXTENSION IS SUBJECT TO THE FULFILLMENT TO TRADE
BANK’S SATISFACTION OF THE FOLLOWING CONDITIONS:


 


(A)           REPRESENTATIONS AND WARRANTIES. THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THIS AGREEMENT, THE FACILITY DOCUMENTS AND THE COLLATERAL DOCUMENTS
WILL BE TRUE AND CORRECT ON AND

 

3

--------------------------------------------------------------------------------


 


AS OF THE DATE OF THE CREDIT EXTENSION WITH THE SAME EFFECT AS THOUGH SUCH
REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON AND AS OF SUCH DATE;

 


(B)           DOCUMENTATION. TRADE BANK MUST HAVE RECEIVED, IN FORM AND
SUBSTANCE SATISFACTORY TO TRADE BANK, THE FOLLOWING DOCUMENTS AND INSTRUMENTS
DULY EXECUTED AND IN FULL FORCE AND EFFECT:


 

(1)           IF THE CREDIT EXTENSION IS THE ISSUANCE OF A COMMERCIAL LETTER OF
CREDIT, TRADE BANK’S STANDARD APPLICATION FOR COMMERCIAL LETTER OF CREDIT OR
STANDARD APPLICATION AND AGREEMENT FOR COMMERCIAL LETTER OF CREDIT;

 

(2)           IF THE CREDIT EXTENSION IS THE ISSUANCE OF A STANDBY LETTER OF
CREDIT, TRADE BANK’S STANDARD APPLICATION FOR STANDBY LETTER OF CREDIT OR
STANDARD APPLICATION AND AGREEMENT FOR STANDBY LETTER OF CREDIT;

 

(3)           IF A BORROWING BASE CERTIFICATE IS REQUIRED FOR THE CREDIT
EXTENSION, A BORROWING BASE CERTIFICATE DEMONSTRATING COMPLIANCE WITH THE
REQUIREMENTS FOR SUCH CREDIT EXTENSION.

 


(C)           FEES. TRADE BANK MUST HAVE RECEIVED ANY FEES REQUIRED BY THE LOAN
DOCUMENTS TO BE PAID AT THE TIME SUCH CREDIT EXTENSION IS MADE.


 

IV.  AFFIRMATIVE COVENANTS

 

Borrower covenants that so long as Trade Bank remains committed to make Credit
Extensions to Borrower, and until payment of all Obligations and Credit
Extensions, Borrower will comply with each of the following covenants: (For
purposes of this Article IV, and Article V below, reference to “Borrower” may
also extend to Borrower’s subsidiaries, if so specified in the Addendum.)

 


4.1           PUNCTUAL PAYMENTS. PUNCTUALLY PAY ALL PRINCIPAL, INTEREST, FEES
AND OTHER OBLIGATIONS DUE UNDER THIS AGREEMENT OR UNDER ANY LOAN DOCUMENT AT THE
TIME AND PLACE AND IN THE MANNER SPECIFIED HEREIN OR THEREIN.


 


4.2           NOTIFICATION TO TRADE BANK. PROMPTLY, BUT IN NO EVENT MORE THAN 5
CALENDAR DAYS AFTER THE OCCURRENCE OF EACH SUCH EVENT, PROVIDE WRITTEN NOTICE IN
REASONABLE DETAIL OF EACH OF THE FOLLOWING:


 


(A)           OCCURRENCE OF A DEFAULT. THE OCCURRENCE OF ANY EVENT OF DEFAULT OR
ANY EVENT WHICH WITH THE GIVING OF NOTICE OR THE PASSAGE OF TIME OR BOTH WOULD
CONSTITUTE AN EVENT OF DEFAULT;


 


(B)           BORROWER’S TRADE NAMES; PLACE OF BUSINESS. ANY CHANGE OF
BORROWER’S (OR ANY SUBSIDIARY’S) NAME, TRADE NAME OR PLACE OF BUSINESS, OR CHIEF
EXECUTIVE OFFICER;


 


(C)           LITIGATION. ANY ACTION, CLAIM, PROCEEDING, LITIGATION OR
INVESTIGATION THREATENED OR INSTITUTED BY OR AGAINST OR AFFECTING BORROWER (OR
ANY SUBSIDIARY) IN ANY COURT OR BEFORE ANY GOVERNMENT AUTHORITY, ADMINISTRATOR
OR AGENCY WHICH MAY MATERIALLY AND ADVERSELY AFFECT BORROWER’S (OR ANY
SUBSIDIARY’S) FINANCIAL CONDITION OR BUSINESS OR BORROWER’S ABILITY TO CARRY ON
ITS BUSINESS IN SUBSTANTIALLY THE SAME MANNER AS IT IS NOW BEING CONDUCTED;


 


(D)           UNINSURED OR PARTIALLY UNINSURED LOSS. ANY UNINSURED OR PARTIALLY
UNINSURED LOSS THROUGH LIABILITY OR PROPERTY DAMAGE OR THROUGH FIRE, THEFT OR
ANY OTHER CAUSE AFFECTING BORROWER’S (OR ANY SUBSIDIARY’S) PROPERTY IN EXCESS OF
THE AGGREGATE AMOUNT REQUIRED HEREUNDER;


 


(E)           REPORTS MADE TO INSURANCE COMPANIES. COPIES OF ALL MATERIAL
REPORTS MADE TO INSURANCE COMPANIES; AND


 


(F)            ERISA. THE OCCURRENCE AND NATURE OF ANY REPORTABLE EVENT OR
PROHIBITED TRANSACTION, EACH AS DEFINED IN ERISA, OR ANY FUNDING DEFICIENCY WITH
RESPECT TO ANY PLAN.

 

4

--------------------------------------------------------------------------------


 


4.3           BOOKS AND RECORDS. MAINTAIN AT BORROWER’S ADDRESS BOOKS AND
RECORDS IN ACCORDANCE WITH GAAP, AND PERMIT ANY REPRESENTATIVE OF TRADE BANK, AT
ANY REASONABLE TIME, TO INSPECT, AUDIT AND EXAMINE SUCH BOOKS AND RECORDS, TO
MAKE COPIES OF THEM, AND TO INSPECT THE PROPERTIES OF BORROWER.


 


4.4           TAX RETURNS AND PAYMENTS. TIMELY FILE ALL TAX RETURNS AND REPORTS
REQUIRED BY FOREIGN, FEDERAL, STATE AND LOCAL LAW, AND TIMELY PAY ALL FOREIGN,
FEDERAL, STATE AND LOCAL TAXES, ASSESSMENTS, DEPOSITS AND CONTRIBUTIONS OWED BY
BORROWER. BORROWER MAY, HOWEVER, DEFER PAYMENT OF ANY CONTESTED TAXES, PROVIDED
THAT BORROWER (I) IN GOOD FAITH CONTESTS BORROWER’S OBLIGATION TO PAY THE TAXES
BY APPROPRIATE PROCEEDINGS PROMPTLY INSTITUTED AND DILIGENTLY CONDUCTED,
(II) NOTIFIES TRADE BANK IN WRITING OF THE COMMENCEMENT OF, AND ANY MATERIAL
DEVELOPMENT IN, THE PROCEEDINGS, (III) POSTS BONDS OR TAKES ANY OTHER STEPS
REQUIRED TO KEEP THE CONTESTED TAXES FROM BECOMING A LIEN UPON ANY OF THE
COLLATERAL, AND (IV) MAKES PROVISION, TO TRADE BANK’S SATISFACTION, FOR EVENTUAL
PAYMENT OF SUCH TAXES IN THE EVENT BORROWER IS OBLIGATED TO MAKE SUCH PAYMENT.


 


4.5           COMPLIANCE WITH LAWS. COMPLY IN ALL MATERIAL RESPECTS WITH THE
PROVISIONS OF ALL FOREIGN, FEDERAL, STATE AND LOCAL LAWS AND REGULATIONS
RELATING TO BORROWER, INCLUDING, BUT NOT LIMITED TO, THOSE RELATING TO
BORROWER’S OWNERSHIP OF REAL OR PERSONAL PROPERTY, THE CONDUCT AND LICENSING OF
BORROWER’S BUSINESS, AND HEALTH AND ENVIRONMENTAL MATTERS.


 


4.6           TAXES AND OTHER LIABILITIES. PAY AND DISCHARGE WHEN DUE ANY AND
ALL INDEBTEDNESS, OBLIGATIONS, ASSESSMENTS AND TAXES, BOTH REAL AND PERSONAL,
INCLUDING WITHOUT LIMITATION FEDERAL AND STATE INCOME TAXES AND STATE AND LOCAL
PROPERTY TAXES AND ASSESSMENTS, EXCEPT (A) SUCH AS BORROWER MAY IN GOOD FAITH
CONTEST OR AS TO WHICH A BONA FIDE DISPUTE MAY ARISE, AND (B) FOR WHICH BORROWER
HAS MADE PROVISION, TO TRADE BANK’S SATISFACTION, FOR EVENTUAL PAYMENT THEREOF
IN THE EVENT THAT BORROWER IS OBLIGATED TO MAKE SUCH PAYMENT.


 


4.7           INSURANCE. MAINTAIN AND KEEP IN FORCE INSURANCE OF THE TYPES AND
IN AMOUNTS CUSTOMARILY CARRIED IN LINES OF BUSINESS SIMILAR TO THAT OF BORROWER,
INCLUDING, BUT NOT LIMITED TO, FIRE, EXTENDED COVERAGE, PUBLIC LIABILITY, FLOOD,
PROPERTY DAMAGE AND WORKERS’ COMPENSATION, WITH ALL SUCH INSURANCE TO BE IN
AMOUNTS SATISFACTORY TO TRADE BANK AND TO BE CARRIED WITH COMPANIES APPROVED BY
TRADE BANK BEFORE SUCH COMPANIES ARE RETAINED, AND DELIVER TO TRADE BANK FROM
TIME TO TIME AT TRADE BANK’S REQUEST SCHEDULES SETTING FORTH ALL INSURANCE THEN
IN EFFECT. ALL INSURANCE POLICIES SHALL NAME TRADE BANK AS AN ADDITIONAL LOSS
PAYEE, AND SHALL CONTAIN A LENDERS LOSS PAYEE ENDORSEMENT IN FORM REASONABLY
ACCEPTABLE TO TRADE BANK. (UPON RECEIPT OF THE PROCEEDS OF ANY SUCH INSURANCE,
TRADE BANK SHALL APPLY SUCH PROCEEDS IN REDUCTION OF THE OUTSTANDING FUNDED
CREDIT EXTENSIONS AND SHALL HOLD ANY REMAINING PROCEEDS AS COLLATERAL FOR THE
OUTSTANDING UNFUNDED CREDIT EXTENSIONS, AS TRADE BANK SHALL DETERMINE IN ITS
SOLE DISCRETION, EXCEPT THAT, PROVIDED NO EVENT OF DEFAULT HAS OCCURRED, TRADE
BANK SHALL RELEASE TO BORROWER INSURANCE PROCEEDS WITH RESPECT TO EQUIPMENT
TOTALING LESS THAN $100,000, WHICH SHALL BE UTILIZED BY BORROWER FOR THE
REPLACEMENT OF THE EQUIPMENT WITH RESPECT TO WHICH THE INSURANCE PROCEEDS WERE
PAID, IF TRADE BANK RECEIVES REASONABLE ASSURANCE THAT THE INSURANCE PROCEEDS SO
RELEASED WILL BE SO USED.) IF BORROWER FAILS TO PROVIDE OR PAY FOR ANY
INSURANCE, TRADE BANK MAY, BUT IS NOT OBLIGATED TO, OBTAIN THE INSURANCE AT
BORROWER’S EXPENSE.


 


4.8           FURTHER ASSURANCES. AT TRADE BANK’S REQUEST AND IN FORM AND
SUBSTANCE SATISFACTORY TO TRADE BANK, EXECUTE ALL DOCUMENTS AND TAKE ALL SUCH
ACTIONS AT BORROWER’S EXPENSE AS TRADE BANK MAY DEEM REASONABLY NECESSARY OR
USEFUL TO PERFECT AND MAINTAIN TRADE BANK’S PERFECTED SECURITY INTEREST IN THE
COLLATERAL AND IN ORDER TO FULLY CONSUMMATE ALL OF THE TRANSACTIONS CONTEMPLATED
BY THE LOAN DOCUMENTS.


 

V.  NEGATIVE COVENANTS

 

Borrower covenants that so long as Trade Bank remains committed to make any
Credit Extensions to Borrower and until all Obligations and Credit Extensions
have been paid, Borrower will not:

 


5.1           MERGE OR CONSOLIDATION, TRANSFER OF ASSETS. MERGE INTO OR
CONSOLIDATE WITH ANY OTHER ENTITY; MAKE ANY SUBSTANTIAL CHANGE IN THE NATURE OF
BORROWER’S BUSINESS AS CONDUCTED AS OF THE DATE HEREOF; ACQUIRE ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF ANY OTHER ENTITY; NOR SELL, LEASE, TRANSFER
OR OTHERWISE DISPOSE OF ALL OR A SUBSTANTIAL OR MATERIAL PORTION OF BORROWER’S
ASSETS EXCEPT IN THE ORDINARY COURSE OF ITS BUSINESS.


 


5.2           USE OF PROCEEDS. BORROWER WILL NOT USE THE PROCEEDS OF ANY CREDIT
EXTENSION EXCEPT FOR THE PURPOSES, IF ANY, SPECIFIED FOR SUCH CREDIT EXTENSION
IN THE SUPPLEMENT COVERING THE FACILITY UNDER WHICH SUCH CREDIT EXTENSION IS
MADE.

 

5

--------------------------------------------------------------------------------


 


5.3           LIENS. MORTGAGE, PLEDGE, GRANT OR PERMIT TO EXIST A SECURITY
INTEREST IN, OR LIEN UPON, ALL OR ANY PORTION OF BORROWER’S ASSETS NOW OWNED OR
HEREAFTER ACQUIRED, EXCEPT ANY OF THE FOREGOING IN FAVOR OF TRADE BANK OR WHICH
IS EXISTING AS OF, AND DISCLOSED TO TRADE BANK IN WRITING PRIOR TO, THE DATE
HEREOF.


 


5.4           ACQUISITIONS OF ASSETS. BORROWER WILL NOT ACQUIRE ANY ASSETS OR
ENTER INTO ANY OTHER TRANSACTION OUTSIDE THE ORDINARY COURSE OF BORROWER’S
BUSINESS.


 


5.5           LOANS AND INVESTMENTS. BORROWER WILL NOT MAKE ANY LOANS OR
ADVANCES TO, OR INVESTMENTS IN, ANY PERSON OR ENTITY EXCEPT FOR ACCOUNTS
RECEIVABLE CREATED IN THE ORDINARY COURSE OF BORROWER’S BUSINESS AND ADDITIONAL
LOANS OR ADVANCES TO BORROWER’S EMPLOYEES IN AMOUNTS NOT TO EXCEED AN AGGREGATE
OF $250,000 OUTSTANDING AT ANY ONE TIME.


 


5.6           INDEBTEDNESS FOR BORROWED MONEY. BORROWER WILL NOT INCUR ANY
INDEBTEDNESS FOR BORROWED MONEY, EXCEPT (I) TO TRADE BANK, (II) UNSECURED
INDEBTEDNESS NOT TO EXCEED $250,000 IN THE AGGREGRATE AT ANY ONE TIME AND (III) 
INDEBTEDNESS SUBORDINATED TO THE OBLIGATIONS BY AN INSTRUMENT OR AGREEMENT IN
FORM ACCEPTABLE TO TRADE BANK.


 


5.7           GUARANTEES. BORROWER WILL NOT GUARANTEE OR OTHERWISE BECOME LIABLE
WITH RESPECT TO THE OBLIGATIONS OF ANY OTHER PERSON OR ENTITY, EXCEPT FOR
ENDORSEMENT OF INSTRUMENTS FOR DEPOSIT INTO BORROWER’S ACCOUNT IN THE ORDINARY
COURSE OF BORROWER’S BUSINESS.


 


5.8           INVESTMENTS IN, OR ACQUISITIONS OF, SUBSIDIARIES. BORROWER WILL
NOT MAKE ANY INVESTMENTS IN, OR FORM OR ACQUIRE, ANY SUBSIDIARIES.


 


5.9           CAPITAL EXPENDITURES. BORROWER SHALL NOT MAKE ANY CAPITAL
EXPENDITURES IN BORROWER’S FISCAL YEAR 2005 IN AN AGGREGATE AMOUNT IN EXCESS OF
$4,500,000 AND IN AN AGGREGATE AMOUNT IN EXCESS OF $4,000,000 IN ANY FISCAL YEAR
THEREAFTER.


 

VI.  EVENTS OF DEFAULT AND REMEDIES

 


6.1           EVENTS OF DEFAULT. THE OCCURRENCE OF ANY OF THE FOLLOWING SHALL
CONSTITUTE AN “EVENT OF DEFAULT”:


 


(A)           FAILURE TO MAKE PAYMENTS WHEN DUE. BORROWER’S FAILURE TO PAY
PRINCIPAL, INTEREST, FEES OR OTHER AMOUNTS WHEN DUE UNDER ANY LOAN DOCUMENT.


 


(B)           FAILURE TO PERFORM OBLIGATIONS. ANY FAILURE BY BORROWER TO COMPLY
WITH ANY COVENANT OR OBLIGATION IN THIS AGREEMENT OR IN ANY LOAN DOCUMENT (OTHER
THAN THOSE REFERRED TO IN SUBSECTION (A)ABOVE), AND SUCH DEFAULT SHALL CONTINUE
FOR A PERIOD OF TWENTY CALENDAR DAYS FROM THE EARLIER OF (I) BORROWER’S FAILURE
TO NOTIFY TRADE BANK OF SUCH EVENT OF DEFAULT PURSUANT TO SECTION 4.2(A) ABOVE,
OR (II) TRADE BANK’S NOTICE TO BORROWER OF SUCH EVENT OF DEFAULT.


 


(C)           UNTRUE OR MISLEADING WARRANTY OR STATEMENT. ANY WARRANTY,
REPRESENTATION, FINANCIAL STATEMENT, REPORT OR CERTIFICATE MADE OR DELIVERED BY
BORROWER UNDER ANY LOAN DOCUMENT IS UNTRUE OR MISLEADING IN ANY MATERIAL RESPECT
WHEN MADE OR DELIVERED.


 


(D)           DEFAULTS UNDER OTHER LOAN DOCUMENTS. ANY “EVENT OF DEFAULT” OCCURS
UNDER ANY OTHER LOAN DOCUMENT; ANY GUARANTY IS NO LONGER IN FULL FORCE AND
EFFECT (OR ANY CLAIM THEREOF MADE BY GUARANTOR) OR ANY FAILURE OF A GUARANTOR TO
COMPLY WITH THE PROVISIONS THEREOF; OR ANY BREACH OF THE PROVISIONS OF ANY
SUBORDINATION AGREEMENT OR INTERCREDITOR AGREEMENT BY ANY PARTY OTHER THAN THE
TRADE BANK.


 


(E)           DEFAULTS UNDER OTHER AGREEMENTS OR INSTRUMENTS. ANY DEFAULT IN THE
PAYMENT OR PERFORMANCE OF ANY OBLIGATION, OR THE OCCURRENCE OF ANY EVENT OF
DEFAULT, UNDER THE TERMS OF ANY OTHER AGREEMENT OR INSTRUMENT PURSUANT TO WHICH
BORROWER, ANY SUBSIDIARY OR ANY GUARANTOR OR GENERAL PARTNER OF BORROWER HAS
INCURRED ANY DEBT OR OTHER MATERIAL LIABILITY TO ANY PERSON OR ENTITY.


 


(F)            CONCEALING OR TRANSFERRING PROPERTY. BORROWER CONCEALS, REMOVES
OR TRANSFERS ANY PART OF ITS PROPERTY WITH INTENT TO HINDER, DELAY OR DEFRAUD
ITS CREDITORS, OR MAKES OR SUFFERS ANY TRANSFER OF

 

6

--------------------------------------------------------------------------------


 


ANY OF ITS PROPERTY WHICH MAY BE FRAUDULENT UNDER ANY BANKRUPTCY, FRAUDULENT
CONVEYANCE OR SIMILAR LAW.


 


(G)           JUDGMENTS AND LEVIES AGAINST BORROWER. THE FILING OF A NOTICE OF
JUDGMENT LIEN AGAINST BORROWER, OR THE RECORDING OF ANY ABSTRACT OF JUDGMENT
AGAINST BORROWER, IN ANY COUNTY IN WHICH BORROWER HAS AN INTEREST IN REAL
PROPERTY, OR THE SERVICE OF A NOTICE OF LEVY AND/OR OF A WRIT OF ATTACHMENT OR
EXECUTION, OR OTHER LIKE PROCESS, AGAINST THE ASSETS OF BORROWER, OR THE ENTRY
OF A JUDGMENT AGAINST BORROWER.


 


(H)           EVENT OR CONDITION IMPAIRING PAYMENT OR PERFORMANCE. ANY EVENT
OCCURS OR CONDITION ARISES WHICH TRADE BANK IN GOOD FAITH BELIEVES IMPAIRS OR IS
SUBSTANTIALLY LIKELY TO IMPAIR THE PROSPECT OF PAYMENT OR PERFORMANCE BY
BORROWER OF THE OBLIGATIONS, INCLUDING, BUT NOT LIMITED TO ANY MATERIAL ADVERSE
CHANGE IN BORROWER’S FINANCIAL CONDITION, BUSINESS OR PROSPECTS.


 


(I)            VOLUNTARY INSOLVENCY. BORROWER, ANY SUBSIDIARY OR ANY GUARANTOR
(I) BECOMES INSOLVENT, (II) SUFFERS OR CONSENTS TO OR APPLIES FOR THE
APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN OR LIQUIDATOR OF ITSELF OR ANY OF
ITS PROPERTY, (III) GENERALLY FAILS TO PAY ITS DEBTS AS THEY BECOME DUE,
(IV) MAKES A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR (V) FILES A
VOLUNTARY PETITION IN BANKRUPTCY, OR SEEKS REORGANIZATION, IN ORDER TO EFFECT A
PLAN OR OTHER ARRANGEMENT WITH CREDITORS OR ANY OTHER RELIEF UNDER THE
BANKRUPTCY REFORM ACT, TITLE 11 OF THE UNITED STATES CODE, AS AMENDED OR
RECODIFIED FROM TIME TO TIME (“BANKRUPTCY CODE”), OR UNDER ANY STATE OR FEDERAL
LAW GRANTING RELIEF TO DEBTORS, WHETHER NOW OR HEREAFTER IN EFFECT.


 


(J)            INVOLUNTARY INSOLVENCY. ANY INVOLUNTARY PETITION OR PROCEEDING
PURSUANT TO THE BANKRUPTCY CODE OR ANY OTHER APPLICABLE STATE OR FEDERAL LAW
RELATING TO BANKRUPTCY, REORGANIZATION OR OTHER RELIEF FOR DEBTORS IS FILED OR
COMMENCED AGAINST BORROWER, ANY SUBSIDIARY OR GUARANTOR, OR AN ORDER FOR RELIEF
IS ENTERED AGAINST IT BY ANY COURT OF COMPETENT JURISDICTION UNDER THE
BANKRUPTCY CODE OR ANY OTHER APPLICABLE STATE OR FEDERAL LAW RELATING TO
BANKRUPTCY, REORGANIZATION OR OTHER RELIEF FOR DEBTORS.


 


(K)           CHANGE IN OWNERSHIP. ANY CHANGE IN THE OWNERSHIP OF BORROWER, ANY
GENERAL PARTNER OF BORROWER OR ANY GUARANTOR WHICH THE TRADE BANK DETERMINES, IN
ITS SOLE DISCRETION, MAY ADVERSELY AFFECT THE CREDITWORTHINESS OF BORROWER OR
CREDIT SUPPORT FOR THE OBLIGATIONS.


 


6.2           REMEDIES. UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT, OR AT ANY
TIME THEREAFTER, TRADE BANK, AT ITS OPTION, AND WITHOUT NOTICE OR DEMAND OF ANY
KIND (ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY BORROWER), MAY DO ANY ONE OR
MORE OF THE FOLLOWING: (A) TERMINATE TRADE BANK’S OBLIGATION TO MAKE CREDIT
EXTENSIONS OR TO MAKE AVAILABLE TO BORROWER THE FACILITY OR OTHER FINANCIAL
ACCOMMODATIONS; (B) ACCELERATE AND DECLARE ALL OR ANY PART OF THE OBLIGATIONS TO
BE IMMEDIATELY DUE, PAYABLE, AND PERFORMABLE, NOTWITHSTANDING ANY DEFERRED OR
INSTALLMENT PAYMENTS ALLOWED BY ANY INSTRUMENT EVIDENCING OR RELATING TO ANY
CREDIT EXTENSION; AND/OR (C) EXERCISE ALL ITS RIGHTS, POWERS AND REMEDIES
AVAILABLE UNDER THE LOAN DOCUMENTS, OR ACCORDED BY LAW, INCLUDING, BUT NOT
LIMITED TO, THE RIGHT TO RESORT TO ANY OR ALL COLLATERAL OR OTHER SECURITY FOR
ANY OF THE OBLIGATIONS AND TO EXERCISE ANY OR ALL OF THE RIGHTS OF A BENEFICIARY
OR SECURED PARTY PURSUANT TO APPLICABLE LAW. NOTWITHSTANDING THE PROVISIONS IN
THE FOREGOING SENTENCE, IF ANY EVENT OF DEFAULT SET OUT IN SUBSECTIONS (I) AND
(J) OF SECTION 6.1 ABOVE SHALL OCCUR, THEN ALL THE REMEDIES SPECIFIED IN THE
PRECEDING SENTENCE SHALL AUTOMATICALLY TAKE EFFECT WITHOUT NOTICE OR DEMAND OF
ANY KIND (ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY BORROWER) WITH RESPECT TO
ANY AND ALL OBLIGATIONS. ALL RIGHTS, POWERS AND REMEDIES OF TRADE BANK MAY BE
EXERCISED AT ANY TIME BY TRADE BANK AND FROM TIME TO TIME AFTER THE OCCURRENCE
OF AN EVENT OF DEFAULT, ARE CUMULATIVE AND NOT EXCLUSIVE, AND SHALL BE IN
ADDITION TO ANY OTHER RIGHTS, POWERS OR REMEDIES PROVIDED BY LAW OR EQUITY.


 

VII.  GENERAL PROVISIONS

 


7.1           NOTICES. ALL NOTICES TO BE GIVEN UNDER THIS AGREEMENT SHALL BE IN
WRITING AND SHALL BE GIVEN PERSONALLY OR BY REGULAR FIRST-CLASS MAIL, BY
CERTIFIED MAIL RETURN RECEIPT REQUESTED, BY A PRIVATE DELIVERY SERVICE WHICH
OBTAINS A SIGNED RECEIPT, OR BY FACSIMILE TRANSMISSION ADDRESSED TO TRADE BANK
OR BORROWER AT THE ADDRESS INDICATED AFTER THEIR SIGNATURE TO THIS AGREEMENT, OR
AT ANY OTHER ADDRESS DESIGNATED IN WRITING BY ONE PARTY TO THE OTHER PARTY.
TRADE BANK IS HEREBY AUTHORIZED BY BORROWER TO ACT ON SUCH INSTRUCTIONS OR
NOTICES SENT BY FACSIMILE TRANSMISSION OR TELECOMMUNICATIONS DEVICE

 

7

--------------------------------------------------------------------------------


 


WHICH TRADE BANK BELIEVES COME FROM BORROWER. ALL NOTICES SHALL BE DEEMED TO
HAVE BEEN GIVEN UPON DELIVERY, IN THE CASE OF NOTICES PERSONALLY DELIVERED OR
DELIVERED BY PRIVATE DELIVERY SERVICE, UPON THE EXPIRATION OF 3 CALENDAR DAYS
FOLLOWING THE DEPOSIT OF THE NOTICES IN THE UNITED STATES MAIL, IN THE CASE OF
NOTICES DEPOSITED IN THE UNITED STATES MAIL WITH POSTAGE PREPAID, OR UPON
RECEIPT, IN THE CASE OF NOTICES SENT BY FACSIMILE TRANSMISSION.


 


7.2           WAIVERS. NO DELAY OR FAILURE OF TRADE BANK IN EXERCISING ANY
RIGHT, POWER OR REMEDY UNDER ANY OF THE LOAN DOCUMENTS SHALL AFFECT OR OPERATE
AS A WAIVER OF SUCH RIGHT, POWER OR REMEDY; NOR SHALL ANY SINGLE OR PARTIAL
EXERCISE OF ANY SUCH RIGHT, POWER OR REMEDY PRECLUDE, WAIVE OR OTHERWISE AFFECT
ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER
OR REMEDY. ANY WAIVER, CONSENT OR APPROVAL BY TRADE BANK UNDER ANY OF THE LOAN
DOCUMENTS MUST BE IN WRITING AND SHALL BE EFFECTIVE ONLY TO THE EXTENT SET OUT
IN SUCH WRITING.


 


7.3           BENEFIT OF AGREEMENT. THE PROVISIONS OF THE LOAN DOCUMENTS SHALL
BE BINDING UPON AND INURE TO THE BENEFIT OF THE RESPECTIVE SUCCESSORS, ASSIGNS,
HEIRS, EXECUTORS, ADMINISTRATORS, BENEFICIARIES AND LEGAL REPRESENTATIVES OF
BORROWER AND TRADE BANK; PROVIDED, HOWEVER, THAT BORROWER MAY NOT ASSIGN OR
TRANSFER ANY OF ITS RIGHTS UNDER ANY LOAN DOCUMENT WITHOUT THE PRIOR WRITTEN
CONSENT OF TRADE BANK, AND ANY PROHIBITED ASSIGNMENT SHALL BE VOID. NO CONSENT
BY TRADE BANK TO ANY ASSIGNMENT SHALL RELEASE BORROWER FROM ITS LIABILITY FOR
THE OBLIGATIONS UNLESS SUCH RELEASE IS SPECIFICALLY GIVEN BY TRADE BANK TO
BORROWER IN WRITING. TRADE BANK RESERVES THE RIGHT TO SELL, ASSIGN, TRANSFER,
NEGOTIATE OR GRANT PARTICIPATIONS IN ALL OR ANY PART OF, OR ANY INTEREST IN,
TRADE BANK’S RIGHTS AND BENEFITS UNDER EACH OF THE LOAN DOCUMENTS TO AN
AFFILIATE OF TRADE BANK WITHOUT BORROWER’S CONSENT. IN CONNECTION THEREWITH,
TRADE BANK MAY DISCLOSE ANY INFORMATION RELATING TO THE FACILITY, BORROWER OR
ITS BUSINESS, OR ANY GUARANTOR OR ITS BUSINESS.


 


7.4           JOINT AND SEVERAL LIABILITY. IF BORROWER CONSISTS OF MORE THAN ONE
PERSON OR ENTITY, THE LIABILITY OF EACH OF THEM SHALL BE JOINT AND SEVERAL, AND
THE COMPROMISE OF ANY CLAIM WITH, OR THE RELEASE OF, ANY ONE SUCH BORROWER SHALL
NOT CONSTITUTE A COMPROMISE WITH, OR A RELEASE OF, ANY OTHER SUCH BORROWER.


 


7.5           NO THIRD PARTY BENEFICIARIES. THIS AGREEMENT IS MADE AND ENTERED
INTO FOR THE SOLE PROTECTION AND BENEFIT OF BORROWER AND TRADE BANK AND THEIR
RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS, AND NO OTHER PERSON OR ENTITY SHALL
BE A THIRD PARTY BENEFICIARY OF, OR HAVE ANY DIRECT OR INDIRECT CAUSE OF ACTION
OR CLAIM IN CONNECTION WITH, ANY OF THE LOAN DOCUMENTS TO WHICH IT IS NOT A
PARTY.


 


7.6           GOVERNING LAW AND JURISDICTION. THIS AGREEMENT SHALL, UNLESS
PROVIDED DIFFERENTLY IN ANY LOAN DOCUMENT, BE GOVERNED BY, AND BE CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF CALIFORNIA, EXCEPT TO THE
EXTENT TRADE BANK HAS GREATER RIGHTS OR REMEDIES UNDER FEDERAL LAW WHETHER AS A
NATIONAL BANK OR OTHERWISE. BORROWER AND TRADE BANK (A) AGREE THAT ALL ACTIONS
AND PROCEEDINGS RELATING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT SHALL BE
LITIGATED IN COURTS LOCATED WITHIN CALIFORNIA; (B) CONSENT TO THE JURISDICTION
OF ANY SUCH COURT AND CONSENT TO SERVICE OF PROCESS IN ANY SUCH ACTION OR
PROCEEDING BY PERSONAL DELIVERY OR ANY OTHER METHOD PERMITTED BY LAW; AND
(C) WAIVE ANY AND ALL RIGHTS BORROWER MAY HAVE TO OBJECT TO THE JURISDICTION OF
ANY SUCH COURT OR TO TRANSFER OR CHANGE THE VENUE OF ANY SUCH ACTION OR
PROCEEDING.


 


7.7           MUTUAL WAIVER OF JURY TRIAL. BORROWER AND TRADE BANK EACH HEREBY
WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING
OUT OF, OR IN ANY WAY RELATING TO, (A) ANY LOAN DOCUMENT, (B) ANY OTHER PRESENT
OR FUTURE AGREEMENT, INSTRUMENT OR DOCUMENT BETWEEN TRADE BANK AND BORROWER, OR
(C) ANY CONDUCT, ACT OR OMISSION OF TRADE BANK OR BORROWER OR ANY OF THEIR
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS OR ANY OTHER PERSONS OR
ENTITIES AFFILIATED WITH TRADE BANK OR BORROWER, WHICH WAIVER WILL APPLY IN ALL
OF THE MENTIONED CASES WHETHER THE CASE IS A CONTRACT OR TORT CASE OR ANY OTHER
CASE. BORROWER REPRESENTS AND WARRANTS THAT NO OFFICER, REPRESENTATIVE OR AGENT
OF TRADE BANK HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT TRADE BANK WOULD NOT
SEEK TO ENFORCE THIS WAIVER OF JURY TRIAL.


 


7.8           SEVERABILITY. SHOULD ANY PROVISION OF ANY LOAN DOCUMENT BE
PROHIBITED BY, OR INVALID UNDER APPLICABLE LAW, OR HELD BY ANY COURT OF
COMPETENT JURISDICTION TO BE VOID OR UNENFORCEABLE, SUCH DEFECT SHALL NOT
AFFECT, THE VALIDITY OF THE OTHER PROVISIONS OF THE LOAN DOCUMENTS.


 


7.9           ENTIRE AGREEMENT; AMENDMENTS. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS ARE THE FINAL, ENTIRE AND COMPLETE AGREEMENT BETWEEN BORROWER AND
TRADE BANK CONCERNING THE CREDIT EXTENSIONS AND THE FACILITY; SUPERSEDE ALL
PRIOR AND CONTEMPORANEOUS NEGOTIATIONS AND ORAL REPRESENTATIONS AND AGREEMENTS.
THERE ARE NO ORAL UNDERSTANDINGS, REPRESENTATIONS OR AGREEMENTS BETWEEN THE
PARTIES CONCERNING THE CREDIT EXTENSIONS OR THE FACILITY WHICH ARE NOT SET FORTH
IN THE LOAN DOCUMENTS. THIS AGREEMENT AND THE SUPPLEMENT MAY NOT BE WAIVED,
AMENDED OR SUPERSEDED EXCEPT IN A WRITING EXECUTED BY BORROWER AND TRADE BANK.

 

8

--------------------------------------------------------------------------------


 


7.10         COLLECTION OF PAYMENTS. UNLESS OTHERWISE SPECIFIED IN ANY LOAN
DOCUMENT, OTHER THAN THIS AGREEMENT OR ANY NOTE, ALL PRINCIPAL, INTEREST AND ANY
FEES DUE TO TRADE BANK BY BORROWER UNDER THIS AGREEMENT, THE ADDENDUM, ANY
SUPPLEMENT, ANY FACILITY DOCUMENT, ANY COLLATERAL DOCUMENT OR ANY NOTE, WILL BE
PAID BY TRADE BANK HAVING WELLS FARGO DEBIT ANY OF BORROWER’S ACCOUNTS WITH
WELLS FARGO AND FORWARDING SUCH AMOUNT DEBITED TO TRADE BANK, WITHOUT
PRESENTMENT, PROTEST, DEMAND FOR REIMBURSEMENT OR PAYMENT, NOTICE OF DISHONOR OR
ANY OTHER NOTICE WHATSOEVER, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY
BORROWER. SUCH DEBIT WILL BE MADE AT THE TIME PRINCIPAL, INTEREST OR ANY FEE IS
DUE TO TRADE BANK PURSUANT TO THIS AGREEMENT, THE ADDENDUM, ANY SUPPLEMENT, ANY
FACILITY DOCUMENT, ANY COLLATERAL DOCUMENT OR ANY NOTE.


 


7.11         COSTS, EXPENSES AND ATTORNEYS’ FEES. BORROWER WILL REIMBURSE TRADE
BANK FOR ALL COSTS AND EXPENSES, INCLUDING, BUT NOT LIMITED TO, REASONABLE
ATTORNEYS’ FEES AND EXPENSES (WHICH COUNSEL MAY BE TRADE BANK OR WELLS FARGO
EMPLOYEES), EXPENDED OR INCURRED BY TRADE BANK IN THE PREPARATION AND
NEGOTIATION OF THIS AGREEMENT, THE NOTES, THE COLLATERAL DOCUMENTS, THE
ADDENDUM, AND THE FACILITY DOCUMENTS, IN AMENDING THIS AGREEMENT, THE COLLATERAL
DOCUMENTS, THE NOTES, THE ADDENDUM, OR THE FACILITY DOCUMENTS, IN COLLECTING ANY
SUM WHICH BECOMES DUE TRADE BANK ON THE NOTES, UNDER THIS AGREEMENT, THE
COLLATERAL DOCUMENTS, THE ADDENDUM, THE SUPPLEMENT, OR ANY OF THE FACILITY
DOCUMENTS, IN THE PROTECTION, PERFECTION, PRESERVATION AND ENFORCEMENT OF ANY
AND ALL RIGHTS OF TRADE BANK IN CONNECTION WITH THIS AGREEMENT, THE NOTES, ANY
OF THE COLLATERAL DOCUMENTS, THE SUPPLEMENT, ANY OF THE ADDENDUM, OR ANY OF THE
FACILITY DOCUMENTS, INCLUDING, WITHOUT LIMITATION, THE FEES AND COSTS INCURRED
IN ANY OUT-OF-COURT WORK OUT OR A BANKRUPTCY OR REORGANIZATION PROCEEDING.


 

VIII.  DEFINITIONS

 


8.1           “ACCOUNTS RECEIVABLE” MEANS ALL PRESENTLY EXISTING AND HEREAFTER
ARISING “RIGHTS TO PAYMENT” (AS THAT TERM IS DEFINED IN THE “CONTINUING SECURITY
AGREEMENT – RIGHTS TO PAYMENT AND INVENTORY” EXECUTED BY BORROWER IN FAVOR OF
TRADE BANK) WHICH ARISE FROM THE SALE, LEASE OR OTHER DISPOSITION OF INVENTORY,
OR FROM PERFORMANCE OF CONTRACTS FOR SERVICE, MANUFACTURE, CONSTRUCTION OR
REPAIR, TOGETHER WITH ALL GOODS RETURNED BY BORROWER’S CUSTOMERS IN CONNECTION
WITH ANY OF THE FOREGOING.


 


8.2           “AGREEMENT” MEANS THIS AGREEMENT AND THE ADDENDUM ATTACHED HERETO,
AS CORRECTED OR MODIFIED FROM TIME TO TIME BY TRADE BANK AND BORROWER.


 


8.3           “BANKING DAY” MEANS EACH DAY EXCEPT SATURDAY, SUNDAY AND A DAY
SPECIFIED AS A HOLIDAY BY FEDERAL OR CALIFORNIA STATUTE.


 


8.4           “CLOSING DATE” MEANS THE DATE ON WHICH THE FIRST CREDIT EXTENSION
IS MADE.


 


8.5           “COLLATERAL” MEANS ALL PROPERTY SECURING THE OBLIGATIONS.


 


8.6           “COLLATERAL DOCUMENTS” MEANS THOSE SECURITY AGREEMENT(S), DEED(S)
OF TRUST, GUARANTEE(S), SUBORDINATION AGREEMENT(S), INTERCREDITOR AGREEMENT(S),
AND OTHER CREDIT SUPPORT DOCUMENTS AND INSTRUMENTS REQUIRED BY THE TRADE BANK TO
EFFECT THE COLLATERAL AND CREDIT SUPPORT REQUIREMENTS SET FORTH IN THE
SUPPLEMENT WITH RESPECT TO THE FACILITY.


 


8.7           “CREDIT EXTENSION” MEANS EACH EXTENSION OF CREDIT UNDER THE
FACILITY (WHETHER FUNDED OR UNFUNDED), INCLUDING, BUT NOT LIMITED TO, (A) THE
ISSUANCE OF SIGHT OR USANCE COMMERCIAL LETTERS OF CREDIT OR COMMERCIAL LETTERS
OF CREDIT SUPPORTED BY BACK-UP LETTERS OF CREDIT, (B) THE ISSUANCE OF STANDBY
LETTERS OF CREDIT, (C) THE ISSUANCE OF SHIPPING GUARANTEES, (D) THE MAKING OF
REVOLVING CREDIT WORKING CAPITAL LOANS, (E) THE MAKING OF LOANS AGAINST IMPORTS
FOR LETTERS OF CREDIT, (F) THE MAKING OF CLEAN IMPORT LOANS OUTSIDE LETTERS OF
CREDIT, (G) THE MAKING OF ADVANCES AGAINST EXPORT ORDERS, (H) THE MAKING OF
ADVANCES AGAINST EXPORT LETTERS OF CREDIT, (I) THE MAKING OF ADVANCES AGAINST
OUTGOING COLLECTIONS, (J) THE MAKING OF TERM LOANS, AND (K) THE ENTRY INTO
FOREIGN EXCHANGE CONTRACTS.


 


8.8           “CREDIT LIMIT” MEANS, WITH RESPECT TO THE ANY FACILITY, THE AMOUNT
SPECIFIED UNDER THE COLUMN LABELED “CREDIT LIMIT” IN THE SUPPLEMENT FOR THAT
RELATED FACILITY.


 


8.9           “CREDIT SUBLIMIT” MEANS, WITH RESPECT TO ANY SUBFACILITY, THE
AMOUNT SPECIFIED AFTER THE NAME OF THAT SUBFACILITY UNDER THE COLUMN LABELED
“CREDIT SUBLIMIT” IN THE SUPPLEMENT FOR THE RELATED FACILITY.

 

9

--------------------------------------------------------------------------------


 


8.10         “DOLLARS” AND “$” MEANS UNITED STATES DOLLARS.


 


8.11         “FACILITY DOCUMENTS” MEANS, WITH RESPECT TO THE FACILITY, THOSE
DOCUMENTS SPECIFIED IN THE SUPPLEMENT FOR THE FACILITY, AND ANY OTHER DOCUMENTS
CUSTOMARILY REQUIRED BY TRADE BANK FOR SAID FACILITY.


 


8.12         “GAAP” MEANS GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, WHICH ARE
APPLICABLE TO THE CIRCUMSTANCES, AS OF THE DATE OF DETERMINATION, SET OUT IN THE
OPINIONS AND PRONOUNCEMENTS OF THE ACCOUNTING PRINCIPLES BOARD AND THE AMERICAN
INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS AND IN THE STATEMENTS AND
PRONOUNCEMENTS OF THE FINANCIAL ACCOUNTING STANDARDS BOARD OR IN SUCH OTHER
STATEMENTS BY SUCH OTHER ENTITY AS MAY BE APPROVED BY A SIGNIFICANT SEGMENT OF
THE ACCOUNTING PROFESSION.


 


8.13         “INVENTORY” HAS THE MEANING ASSIGNED TO SUCH TERM IN THE
“CONTINUING SECURITY AGREEMENT – RIGHTS TO PAYMENT AND INVENTORY” EXECUTED BY
BORROWER IN FAVOR OF TRADE BANK.


 


8.14         “LOAN DOCUMENTS” MEANS THIS AGREEMENT, THE ADDENDUM, THE
SUPPLEMENT, THE FACILITY DOCUMENTS AND THE COLLATERAL DOCUMENTS.


 


8.15         “NOTE” HAS THE MEANING SPECIFIED IN SECTION 3.1(B)(2) ABOVE.


 


8.16         “OBLIGATIONS” MEANS (A) THE OBLIGATION OF BORROWER TO PAY
PRINCIPAL, INTEREST AND FEES ON ALL FUNDED CREDIT EXTENSIONS AND FEES ON ALL
UNFUNDED CREDIT EXTENSIONS, AND (B) THE OBLIGATION OF BORROWER TO PAY AND
PERFORM WHEN DUE ALL OTHER INDEBTEDNESS, LIABILITIES, OBLIGATIONS AND COVENANTS
REQUIRED UNDER THE LOAN DOCUMENTS.


 


8.17         “PERSON” MEANS AND INCLUDES NATURAL PERSONS, CORPORATIONS, LIMITED
PARTNERSHIPS, GENERAL PARTNERSHIPS, JOINT STOCK COMPANIES, JOINT VENTURES,
ASSOCIATIONS, COMPANIES, TRUSTS, BANKS, TRUST COMPANIES, LAND TRUSTS, BUSINESS
TRUSTS OR OTHER ORGANIZATIONS, WHETHER OR NOT LEGAL ENTITIES, AND GOVERNMENTS
AND AGENCIES AND POLITICAL SUBDIVISIONS THEREOF.


 


8.18         “PRIME RATE” MEANS THE RATE MOST RECENTLY ANNOUNCED BY WELLS FARGO
AT ITS PRINCIPAL OFFICE IN SAN FRANCISCO, CALIFORNIA AS ITS “PRIME RATE”, WITH
THE UNDERSTANDING THAT THE PRIME RATE IS ONE OF WELLS FARGO’S BASE RATES AND
SERVES AS THE BASIS UPON WHICH EFFECTIVE RATES OF INTEREST ARE CALCULATED FOR
THOSE LOANS MAKING REFERENCE THERETO, AND IS EVIDENCED BY THE RECORDING THEREOF
AFTER ITS ANNOUNCEMENT IN SUCH INTERNAL PUBLICATION OR PUBLICATIONS AS WELLS
FARGO MAY DESIGNATE. ANY CHANGE IN AN INTEREST RATE RESULTING FROM A CHANGE IN
THE PRIME RATE SHALL BECOME EFFECTIVE AS OF 12:01 A.M. OF THE BANKING DAY ON
WHICH EACH CHANGE IN THE PRIME RATE IS ANNOUNCED BY WELLS FARGO.


 


8.19         “SUBSIDIARY” MEANS (I) ANY CORPORATION AT LEAST THE MAJORITY OF
WHOSE SECURITIES HAVING ORDINARY VOTING POWER FOR THE ELECTION OF DIRECTORS
(OTHER THAN SECURITIES HAVING SUCH POWER ONLY BY REASON OF THE HAPPENING OF A
CONTINGENCY) ARE AT THE TIME OWNED BY BORROWER AND/OR ONE OR MORE SUBSIDIARIES,
AND (II) ANY JOINT VENTURE OR PARTNERSHIP IN WHICH BORROWER AND/OR ONE OR MORE
SUBSIDIARIES HAS A MAJORITY INTEREST.


 


8.20         “WELLS FARGO” MEANS WELLS FARGO BANK, N.A.


 

IX.  ARBITRATION

 


9.1           ARBITRATION.  THE PARTIES HERETO AGREE, UPON DEMAND BY ANY PARTY,
TO SUBMIT TO BINDING ARBITRATION ALL CLAIMS, DISPUTES AND CONTROVERSIES BETWEEN
OR AMONG THEM (AND THEIR RESPECTIVE EMPLOYEES, OFFICERS, DIRECTORS, ATTORNEYS,
AND OTHER AGENTS), WHETHER IN TORT, CONTRACT OR OTHERWISE ARISING OUT OF OR
RELATING TO IN ANY WAY (I) THE LOAN AND RELATED LOAN AND SECURITY DOCUMENTS
WHICH ARE THE SUBJECT OF THIS AGREEMENT AND ITS NEGOTIATION, EXECUTION,
COLLATERALIZATION, ADMINISTRATION, REPAYMENT, MODIFICATION, EXTENSION,
SUBSTITUTION, FORMATION, INDUCEMENT, ENFORCEMENT, DEFAULT OR TERMINATION; OR
(II) REQUESTS FOR ADDITIONAL CREDIT.


 


9.2           GOVERNING RULES.  ANY ARBITRATION PROCEEDING WILL (I) PROCEED IN A
LOCATION IN CALIFORNIA SELECTED BY THE AMERICAN ARBITRATION ASSOCIATION (“AAA”);
(II) BE GOVERNED BY THE FEDERAL ARBITRATION ACT (TITLE 9 OF THE UNITED STATES
CODE), NOTWITHSTANDING ANY CONFLICTING CHOICE OF LAW PROVISION IN ANY OF THE
DOCUMENTS BETWEEN THE PARTIES; AND (III) BE CONDUCTED BY THE AAA, OR SUCH OTHER
ADMINISTRATOR AS THE PARTIES SHALL MUTUALLY AGREE UPON, IN ACCORDANCE WITH THE
AAA’S COMMERCIAL DISPUTE RESOLUTION PROCEDURES, UNLESS THE CLAIM OR COUNTERCLAIM
IS AT LEAST $1,000,000.00 EXCLUSIVE OF CLAIMED INTEREST, ARBITRATION FEES AND
COSTS IN WHICH CASE THE ARBITRATION SHALL BE CONDUCTED IN ACCORDANCE WITH THE
AAA’S OPTIONAL PROCEDURES FOR LARGE, COMPLEX COMMERCIAL DISPUTES (THE COMMERCIAL
DISPUTE RESOLUTION PROCEDURES OR THE OPTIONAL

 

10

--------------------------------------------------------------------------------


 


PROCEDURES FOR LARGE, COMPLEX COMMERCIAL DISPUTES TO BE REFERRED TO, AS
APPLICABLE, AS THE “RULES”).  IF THERE IS ANY INCONSISTENCY BETWEEN THE TERMS
HEREOF AND THE RULES, THE TERMS AND PROCEDURES SET FORTH HEREIN SHALL CONTROL. 
ANY PARTY WHO FAILS OR REFUSES TO SUBMIT TO ARBITRATION FOLLOWING A DEMAND BY
ANY OTHER PARTY SHALL BEAR ALL COSTS AND EXPENSES INCURRED BY SUCH OTHER PARTY
IN COMPELLING ARBITRATION OF ANY DISPUTE.  NOTHING CONTAINED HEREIN SHALL BE
DEEMED TO BE A WAIVER BY ANY PARTY THAT IS A BANK OF THE PROTECTIONS AFFORDED TO
IT UNDER 12 U.S.C. §91 OR ANY SIMILAR APPLICABLE STATE LAW.


 


9.3           NO WAIVER OF PROVISIONAL REMEDIES, SELF-HELP AND FORECLOSURE.  THE
ARBITRATION REQUIREMENT DOES NOT LIMIT THE RIGHT OF ANY PARTY TO (I) FORECLOSE
AGAINST REAL OR PERSONAL PROPERTY COLLATERAL; (II) EXERCISE SELF-HELP REMEDIES
RELATING TO COLLATERAL OR PROCEEDS OF COLLATERAL SUCH AS SETOFF OR REPOSSESSION;
OR (III) OBTAIN PROVISIONAL OR ANCILLARY REMEDIES SUCH AS REPLEVIN, INJUNCTIVE
RELIEF, ATTACHMENT OR THE APPOINTMENT OF A RECEIVER, BEFORE DURING OR AFTER THE
PENDENCY OF ANY ARBITRATION PROCEEDING.  THIS EXCLUSION DOES NOT CONSTITUTE A
WAIVER OF THE RIGHT OR OBLIGATION OF ANY PARTY TO SUBMIT ANY DISPUTE TO
ARBITRATION OR REFERENCE HEREUNDER, INCLUDING THOSE ARISING FROM THE EXERCISE OF
THE ACTIONS DETAILED IN SECTIONS (I), (II) AND (III) OF THIS PARAGRAPH.


 


9.4           ARBITRATOR QUALIFICATIONS AND POWERS.  ANY ARBITRATION PROCEEDING
IN WHICH THE AMOUNT IN CONTROVERSY IS $5,000,000.00 OR LESS WILL BE DECIDED BY A
SINGLE ARBITRATOR SELECTED ACCORDING TO THE RULES, AND WHO SHALL NOT RENDER AN
AWARD OF GREATER THAN $5,000,000.00.  ANY DISPUTE IN WHICH THE AMOUNT IN
CONTROVERSY EXCEEDS $5,000,000.00 SHALL BE DECIDED BY MAJORITY VOTE OF A PANEL
OF THREE ARBITRATORS; PROVIDED HOWEVER, THAT ALL THREE ARBITRATORS MUST ACTIVELY
PARTICIPATE IN ALL HEARINGS AND DELIBERATIONS.  THE ARBITRATOR WILL BE A NEUTRAL
ATTORNEY LICENSED IN THE STATE OF CALIFORNIA OR A NEUTRAL RETIRED JUDGE OF THE
STATE OR FEDERAL JUDICIARY OF CALIFORNIA, IN EITHER CASE WITH A MINIMUM OF TEN
YEARS EXPERIENCE IN THE SUBSTANTIVE LAW APPLICABLE TO THE SUBJECT MATTER OF THE
DISPUTE TO BE ARBITRATED.  THE ARBITRATOR WILL DETERMINE WHETHER OR NOT AN ISSUE
IS ARBITRATABLE AND WILL GIVE EFFECT TO THE STATUTES OF LIMITATION IN
DETERMINING ANY CLAIM.  IN ANY ARBITRATION PROCEEDING THE ARBITRATOR WILL DECIDE
(BY DOCUMENTS ONLY OR WITH A HEARING AT THE ARBITRATOR’S DISCRETION) ANY
PRE-HEARING MOTIONS WHICH ARE SIMILAR TO MOTIONS TO DISMISS FOR FAILURE TO STATE
A CLAIM OR MOTIONS FOR SUMMARY ADJUDICATION.  THE ARBITRATOR SHALL RESOLVE ALL
DISPUTES IN ACCORDANCE WITH THE SUBSTANTIVE LAW OF CALIFORNIA AND MAY GRANT ANY
REMEDY OR RELIEF THAT A COURT OF SUCH STATE COULD ORDER OR GRANT WITHIN THE
SCOPE HEREOF AND SUCH ANCILLARY RELIEF AS IS NECESSARY TO MAKE EFFECTIVE ANY
AWARD.  THE ARBITRATOR SHALL ALSO HAVE THE POWER TO AWARD RECOVERY OF ALL COSTS
AND FEES, TO IMPOSE SANCTIONS AND TO TAKE SUCH OTHER ACTION AS THE ARBITRATOR
DEEMS NECESSARY TO THE SAME EXTENT A JUDGE COULD PURSUANT TO THE FEDERAL RULES
OF CIVIL PROCEDURE, THE CALIFORNIA RULES OF CIVIL PROCEDURE OR OTHER APPLICABLE
LAW.  JUDGMENT UPON THE AWARD RENDERED BY THE ARBITRATOR MAY BE ENTERED IN ANY
COURT HAVING JURISDICTION.  THE INSTITUTION AND MAINTENANCE OF AN ACTION FOR
JUDICIAL RELIEF OR PURSUIT OF A PROVISIONAL OR ANCILLARY REMEDY SHALL NOT
CONSTITUTE A WAIVER OF THE RIGHT OF ANY PARTY, INCLUDING THE PLAINTIFF, TO
SUBMIT THE CONTROVERSY OR CLAIM TO ARBITRATION IF ANY OTHER PARTY CONTESTS SUCH
ACTION FOR JUDICIAL RELIEF.


 


9.5           DISCOVERY.  IN ANY ARBITRATION PROCEEDING DISCOVERY WILL BE
PERMITTED IN ACCORDANCE WITH THE RULES.  ALL DISCOVERY SHALL BE EXPRESSLY
LIMITED TO MATTERS DIRECTLY RELEVANT TO THE DISPUTE BEING ARBITRATED AND MUST BE
COMPLETED NO LATER THAN 20 DAYS BEFORE THE HEARING DATE AND WITHIN 180 DAYS OF
THE FILING OF THE DISPUTE WITH THE AAA.  ANY REQUESTS FOR AN EXTENSION OF THE
DISCOVERY PERIODS, OR ANY DISCOVERY DISPUTES, WILL BE SUBJECT TO FINAL
DETERMINATION BY THE ARBITRATOR UPON A SHOWING THAT THE REQUEST FOR DISCOVERY IS
ESSENTIAL FOR THE PARTY’S PRESENTATION AND THAT NO ALTERNATIVE MEANS FOR
OBTAINING INFORMATION IS AVAILABLE.


 


9.6           CLASS PROCEEDINGS AND CONSOLIDATIONS.  THE RESOLUTION OF ANY
DISPUTE ARISING PURSUANT TO THE TERMS OF THIS AGREEMENT SHALL BE DETERMINED BY A
SEPARATE ARBITRATION PROCEEDING AND SUCH DISPUTE SHALL NOT BE CONSOLIDATED WITH
OTHER DISPUTES OR INCLUDED IN ANY CLASS PROCEEDING.


 


9.7           PAYMENT OF ARBITRATION COSTS AND FEES.  THE ARBITRATOR SHALL AWARD
ALL COSTS AND EXPENSES OF THE ARBITRATION PROCEEDING.


 


9.8           REAL PROPERTY COLLATERAL; JUDICIAL REFERENCE.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, NO DISPUTE SHALL BE SUBMITTED TO ARBITRATION IF
THE DISPUTE CONCERNS INDEBTEDNESS SECURED DIRECTLY OR INDIRECTLY, IN WHOLE OR IN
PART, BY ANY REAL PROPERTY UNLESS (I) THE HOLDER OF THE MORTGAGE, LIEN OR
SECURITY INTEREST SPECIFICALLY ELECTS IN WRITING TO PROCEED WITH THE
ARBITRATION, OR (II) ALL PARTIES TO THE ARBITRATION WAIVE ANY RIGHTS OR BENEFITS
THAT MIGHT ACCRUE TO THEM BY VIRTUE OF THE SINGLE ACTION RULE STATUTE OF
CALIFORNIA, THEREBY AGREEING THAT ALL INDEBTEDNESS AND OBLIGATIONS OF THE
PARTIES, AND ALL MORTGAGES, LIENS AND SECURITY INTERESTS SECURING SUCH
INDEBTEDNESS AND OBLIGATIONS, SHALL REMAIN FULLY VALID AND ENFORCEABLE.  IF ANY
SUCH DISPUTE IS NOT SUBMITTED TO ARBITRATION, THE DISPUTE SHALL BE REFERRED TO A
REFEREE IN ACCORDANCE WITH CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 638 ET
SEQ., AND THIS GENERAL REFERENCE AGREEMENT IS INTENDED TO BE SPECIFICALLY
ENFORCEABLE IN ACCORDANCE WITH SAID SECTION 638.  A REFEREE WITH THE
QUALIFICATIONS REQUIRED HEREIN FOR

 

11

--------------------------------------------------------------------------------


 


ARBITRATORS SHALL BE SELECTED PURSUANT TO THE AAA’S SELECTION PROCEDURES. 
JUDGMENT UPON THE DECISION RENDERED BY A REFEREE SHALL BE ENTERED IN THE COURT
IN WHICH SUCH PROCEEDING WAS COMMENCED IN ACCORDANCE WITH CALIFORNIA CODE OF
CIVIL PROCEDURE SECTIONS 644 AND 645.


 


9.9           MISCELLANEOUS.  TO THE MAXIMUM EXTENT PRACTICABLE, THE AAA, THE
ARBITRATORS AND THE PARTIES SHALL TAKE ALL ACTION REQUIRED TO CONCLUDE ANY
ARBITRATION PROCEEDING WITHIN 180 DAYS OF THE FILING OF THE DISPUTE WITH THE
AAA.  NO ARBITRATOR OR OTHER PARTY TO AN ARBITRATION PROCEEDING MAY DISCLOSE THE
EXISTENCE, CONTENT OR RESULTS THEREOF, EXCEPT FOR DISCLOSURES OF INFORMATION BY
A PARTY REQUIRED IN THE ORDINARY COURSE OF ITS BUSINESS OR BY APPLICABLE LAW OR
REGULATION.  IF MORE THAN ONE AGREEMENT FOR ARBITRATION BY OR BETWEEN THE
PARTIES POTENTIALLY APPLIES TO A DISPUTE, THE ARBITRATION PROVISION MOST
DIRECTLY RELATED TO THE DOCUMENTS BETWEEN THE PARTIES OR THE SUBJECT MATTER OF
THE DISPUTE SHALL CONTROL.  THIS AGREEMENT MAY BE AMENDED OR MODIFIED ONLY IN
WRITING SIGNED BY EACH PARTY HERETO.  IF ANY PROVISION OF THIS AGREEMENT SHALL
BE HELD TO BE PROHIBITED BY OR INVALID UNDER APPLICABLE LAW SUCH PROVISION SHALL
BE INEFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT
INVALIDATING THE REMAINDER OF SUCH PROVISION OR ANY REMAINING PROVISIONS OF THIS
AGREEMENT.  THIS ARBITRATION PROVISION SHALL SURVIVE TERMINATION, AMENDMENT OR
EXPIRATION OF ANY OF THE DOCUMENTS OR ANY RELATIONSHIP BETWEEN THE PARTIES.


 

Borrower and Trade Bank have caused this Agreement to be executed by their duly
authorized officers or representatives on the date first written above.

 

“BORROWER”

 

 

 

CUTTER & BUCK INC.

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

Borrower’s Address:

701 N. 34th Street, Suite 400
Seattle, WA 98103

 

 

“LENDER”

 

WELLS FARGO HSBC TRADE BANK,

NATIONAL ASSOCIATION

 

By:

 

 

 

Jennifer Wallis

Title:

Vice President

 

 

Lender’s Address:

999 Third Avenue

Seattle, WA 98104

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

WELLS FARGO HSBC TRADE BANK

ADDENDUM TO CREDIT AGREEMENT

 

THIS ADDENDUM IS ATTACHED TO THE CREDIT AGREEMENT (“CREDIT AGREEMENT”) BETWEEN

WELLS FARGO HSBC TRADE BANK AND THE FOLLOWING BORROWER:

 

NAME OF BORROWER:  CUTTER & BUCK INC.

 

ADDITIONAL AFFIRMATIVE COVENANTS

 

The following covenants are part of Article IV of the Credit Agreement:

 

REPORTS.  Borrower will furnish the following information or deliver the
following reports to Trade Bank at the times indicated below:

 

•      Annual Financial Statements: Not later than one hundred twenty (120)
calendar days after and as of the end of each of Borrower’s fiscal years, an
annual consolidated and consolidating audited financial statement of Borrower
prepared by a certified public accountant acceptable to Trade Bank and prepared
in accordance with GAAP, to include balance sheet, income statement, statement
of cash flow, and source and application of funds statement.

 

•      Quarterly Financial Statements: Not later than forty-five (45) calendar
days after and as of the end of each of Borrower’s fiscal quarters, a
consolidated and consolidating financial statement of Borrower prepared by
Borrower, to include balance sheet, income statement, statement of cash flow,
and source and application of funds statement.

 

Certificate of Compliance: At the time each financial statement of Borrower
required above is delivered to Trade Bank, a certificate of the president or
chief financial officer of Borrower that said financial statements are accurate
and that there exists no Event of Default under the Agreement nor any condition,
act or event which with the giving of notice or the passage of time or both
would constitute an Event of Default.

 

•      Account Debtors List: Immediately upon each request from Trade Bank, a
list of the names, addresses and phone numbers of all Borrower’s account debtors
and an aged listing of their balances.

 

•      Collateral Examination:  A satisfactory examination of all Borrower’s
collateral to be performed annually by collateral examiners acceptable to Trade
Bank with reimbursement to Trade Bank by Borrower of all costs and expenses for
each examination.

 

•      Insurance: Borrower will maintain in full force and effect insurance
coverage on all Borrower’s property, including, but not limited to, the
following types of insurance coverage:

policies of fire insurance

marine cargo insurance

business personal property insurance

 

All the insurance referred to in the preceding sentence must be in form,
substance and amounts, and issued by companies, satisfactory to Trade Bank, and
cover risks required by Trade Bank and contain loss payable endorsements in
favor of Trade Bank.

 

FINANCIAL COVENANTS. Borrower will maintain the following (if Borrower has any
Subsidiaries which must be consolidated under GAAP, the following applies to
borrower and the consolidated Subsidiaries):

 

•      Total Liabilities divided by Tangible Net Worth. Not at any time greater
than 1.0 to 1.0. (“Tangible Net Worth” means the aggregate of total
shareholders’ equity determined in accordance with GAAP plus indebtedness which
is subordinated to the Obligations to Trade Bank under a subordination agreement
in form and substance acceptable to Trade Bank or by subordination language
acceptable to Trade Bank in the instrument evidencing such indebtedness less all
assets which would be classified as intangible assets under GAAP, including but
not limited to, goodwill, licenses, patents, trademarks, trade names,
copyrights, capitalized software and organizational costs, licenses and

 

1

--------------------------------------------------------------------------------


 

franchises, and (ii) assets which Trade Bank determines in its business judgment
would not be available or would be of relatively small value in a liquidation of
Borrower’s business, including, but not limited to, loans to officers or
affiliates ando ther items, and “Total Liabilities” excludes indebtedness which
is subordinated to the Obligations to Trade Bank under a subordination agreement
in form and substance acceptable to Trade Bank or by subordination language
acceptable to Trade Bank in the instrument evidencing such indebtedness.)

 

•      Quick Asset Ratio.  Not at any time less than 1.0 to 1.0.  (“Quick Asset
Ratio” means “Quick Assets” divided by total current liabilities, and “Quick
Assets” means cash on hand or on deposit in banks, readily marketable securities
issued by the United States, readily marketable commercial paper rated “A-1” by
Standard & Poor’s Corporation (or a similar rating by a similar rating
organization), certificates of deposit and banker’s acceptances, and accounts
receivable (net of allowance for doubtful accounts), and with current
liabilities to include the aggregate outstanding amount of all Credit
Extensions, whether classified as a current or long-term liability per
Borrower’s financial statement.

 

•      Net Income After Taxes. Not less than $100,000 on a quarterly basis,
determined as of the end of each of Borrower’s first and second fiscal quarters,
and not less than $5,000,000 on an annual basis, determined as of each fiscal
year end.

 

BY SIGNING HERE BORROWER AGREES TO THE DESIGNATED PROVISIONS IN THIS ADDENDUM:

 

CUTTER & BUCK INC.

 

By:

 

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

WELLS FARGO HSBC TRADE BANK

REVOLVING CREDIT FACILITY SUPPLEMENT

 

THIS SUPPLEMENT IS AN INTEGRAL PART OF THE CREDIT AGREEMENT BETWEEN WELLS FARGO
HSBC TRADE BANK AND THE FOLLOWING BORROWER:

 

NAME OF BORROWER: CUTTER & BUCK INC.

 

CREDIT LIMIT FOR THIS REVOLVING CREDIT LOAN FACILITY AND SUBLIMITS: Credit
Limit:  $35,000,000 (subject to dollar limitations in Section 1.2 of Agreement)

 

CREDIT SUBLIMITS: Subject to the Revolving Credit Facility Credit Limit, the
Credit Sublimit for each Subfacility specified below refers to the aggregate
amount which may be outstanding at any one time under each such Subfacility.

 

•      Sight Commercial Letters of Credit

$

35,000,000

 

•      Usance Commercial Letters of Credit

$

35,000,000

 

(a)       Acceptances

$

5,000,000

 

•      Standby Letters of Credit

$

200,000

 

•      Shipping Guarantees

$

300,000

 

 

FACILITY DESCRIPTION: Trade Bank will make the Revolving Credit Facility
available to Borrower to finance Borrower’s working capital requirements.
Subject to the credit sublimits specified above, the Revolving Credit Facility
may be supported by (i) a standby letter of credit in favor of Trade Bank,
(ii) a guarantee or (iii) accounts receivable, inventory or other collateral.
Revolving Credit Loans cannot be used to repay outstanding Revolving Credit
Loans or Term Loans that have matured or to repay amounts due under any other
Facilities provided to Borrower.

 

FACILITY DOCUMENTS:

 

•      Revolving Credit Loans Note: The term and prepayment conditions of the
Loans under Revolving Credit Facility are set forth in Revolving Credit Loans
Note.

 

INTEREST RATES:

 

•      Loans under Revolving Credit Facility: All outstanding Loans under
Revolving Credit Facility will bear interest at the following rate:

 

Prime Rate: The Prime Rate minus 1% per annum.

Other Rate: LIBOR plus 1.50% per annum

 

Interest Payment Dates: Interest on all outstanding Loans under Revolving Credit
Facility will be paid at least once each month on the last day of the month.

 

FEES:

 

•      Non-Utilization Fee: Borrower will pay the following Non-Utilization Fee
payable in arrears on a quarterly basis, computed at a rate per annum of .20% on
the average daily amount of the unused portion of the Overall Credit Limit for
each such quarter.

 

•      Sight Commercial Credits and Usance Commercial Credits:

 

Issuance Fees/Fees For Increasing Credit Amounts or Extending Expiration Dates:
(Flat $65)

Payable: At the time each Sight Commercial Credit or Usance Commercial Credit is
issued or increased and at the time the expiration date of any Sight Commercial
Credit or Usance Commercial Credit is extended.

 

1

--------------------------------------------------------------------------------


 

Amendment Fees: (Flat $50)

$50 for each amendment, unless the amendment is an increase in the Sight
Commercial Credit or Usance Commercial Credit amount or an extension of the
expiration date, in which case the Issuance Fee above will substitute for any
Amendment Fee.

Payable: At the time each amendment is issued.

 

Negotiation/Payment/Examination Fees: (Flat $80)

Payable: At the time any draft or other documents are negotiated, paid or
examined.

 

Acceptance Fees:

1% per annum, calculated on a year of 360 calendar days for the number of days
in the term of each acceptance, on the face amount of each draft accepted under
each Usance Commercial Credit.

Payable: At the time each draft is accepted.

 

•      Standby Credits:

 

Commission Fees/Fees For Increasing Credit Amounts or Extending Expiration
Dates: (Minimum $410) 1.25% of the amount of each Standby Credit and of any
increase in such amount.

Payable: At the time each Standby Credit is issued or increased and at the time
the expiration date of any Standby Credit is extended.

 

Amendment Fees: (Minimum $130)

1.25% of the face amount of each drawing under each Standby Credit, for each
amendment, unless the amendment is an increase in the Standby Credit amount or
an extension of the expiration date, in which case the Commission Fee above will
substitute for any Amendment Fee.

Payable: At the time each amendment is issued.

 

Negotiation/Payment/Examination Fees: (Minimum $250)

1/4 of 1% of the face amount of each drawing under each Standby Credit.

Payable: At the time any draft or other documents are negotiated, paid or
examined.

 

•      Shipping Guarantees:

 

Issuance Fee: (Flat $100)

Payable: At the time each shipping guarantee is issued.

 

COLLATERAL: See Exhibit C - Collateral/Credit Support Document.

 

SUBFACILITIES DESCRIPTION, PURPOSE, DOCUMENTS, TERM, AND PREPAYMENTS:

 

•      Sight Commercial Credits:

 

Description And Purpose: Trade Bank will issue sight commercial letters of
credit (each a “Sight Commercial Credit”) for the account of Borrower for the
purpose or purposes stated below. Subject to the credit sublimits specified
above, these Sight Commercial Credits will be transferable or not transferable
and have the goods related to them consigned to or not consigned to, or
controlled by or not controlled by, Trade Bank. The Sight Commercial Credit
Sublimit specified above refers to the aggregate undrawn amount of all Sight
Commercial Credits which may be at any one time outstanding under this Facility
together with the aggregate amount of all drafts drawn under such Sight
Commercial Credits which have not been reimbursed as provided below at such
time.

 

This Subfacility may only be used for the following purpose: importation of
apparel.

 

2

--------------------------------------------------------------------------------


 

Documents:

Before the first Sight Commercial Credit is issued:

Trade Bank’s standard form Commercial Letter of Credit Agreement;

 

Before each Sight Commercial Credit is issued:

Trade Bank’s standard form Application For Commercial Letter of Credit;

 

Before each Sight Commercial Credit is amended:

Trade Bank’s standard form Application For Amendment To Letter of Credit;

 

Term: No Sight Commercial Credit may expire more than one hundred eighty (180)
calendar days after the date it is issued.

 

•      Usance Commercial Credits:

 

Description And Purpose: Trade Bank will issue usance commercial letters of
credit (each a “Usance Commercial Credit”) for the account of Borrower and
create bankers’ acceptances from drafts drawn under these Usance Commercial
Credits (“Acceptances”) and, if indicated above, incur deferred payment
obligations from drawings under Usance Commercial Credits. Subject to the credit
sublimits specified above, these Usance Commercial Credits will be transferable
or not transferable and have the goods related to them consigned to or not
consigned to, or controlled by or not controlled by, Trade Bank. The Usance
Commercial Credit Sublimit specified above refers to the aggregate undrawn
amount of all Usance Commercial Credits together with the aggregate amount of
all Acceptances and deferred payment obligations which may be outstanding at any
one time under each subcategory of the Usance Commercial Credit Sublimit.

 

This Subfacility may only be used for the following purpose: importation of
apparel.

 

Documents:

Before the first Usance Commercial Credit is issued:

Trade Bank’s standard form Commercial Letter of Credit Agreement;

 

Before each Usance Commercial Credit is issued:

Trade Bank’s standard form Application For Commercial Letter of Credit;

 

Before each Usance Commercial Credit is amended:

Trade Bank’s standard form Application For Amendment To Letter of Credit;

 

Term: No Usance Commercial Credit may expire more than one hundred eighty (180)
calendar days after the date it is issued.

No usance draft may have a term of more than one hundred twenty (120) calendar
days.

 

•      Standby Credits:

 

Description And Purpose: Trade Bank will issue standby letters of credit (each a
“Standby Credit”) for the account of Borrower the purpose or purposes stated
below. Subject to the credit sublimits specified above, these Standby Credits
will be issued to support Borrower’s open account trade terms, bid and
performance bonds, industrial revenue bonds, worker’s compensation obligations,
or the moving of Borrower as a new customer from another bank to Trade Bank. The
Standby Credit Sublimit specified above refers to the aggregate undrawn amount
of all Standby Credits which may be at any one time outstanding under this
Subfacility together with the aggregate amount of all drafts drawn under such
Standby Credits which have not been reimbursed as provided below at such time.

 

This Subfacility may only be used for the following purpose: to support
performance under leases.

 

Documents:

Before the first Standby Credit is issued:

Trade Bank’s standard form Standby Letter of Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

Before each Standby Credit is issued:

Trade Bank’s standard form Application For Standby Letter of Credit.

 

Before each Standby Credit is amended:

Trade Bank’s standard form Application For Amendment To Letter of Credit.

 

Term: No Standby Credit will expire more than three hundred sixty-five (365)
calendar days after the date it is issued. Standby Credits will be available by
sight drafts only.

 

•      Shipping Guarantees:

 

Description And Purpose: Trade Bank will issue shipping guarantees for the
account of Borrower. These shipping guarantees will be undertakings for delivery
of cargo without surrender of bills of lading, or any other undertakings,
agreements, guarantees, indemnities, releases, bonds, letters, documents or
authorizations to or in favor of a carrier or other person or entity in order to
permit delivery to Borrower of property. The Shipping Guarantees Credit Sublimit
specified above for this Facility refers to the aggregate amount of all shipping
guarantees which may be outstanding at any one time.

 

Documents: Indemnity For Undertakings In Connection With Deliveries of Goods or
Issuance of Duplicate Bills of Lading

 

REIMBURSEMENTS FOR SIGHT COMMERCIAL CREDITS, USANCE COMMERCIAL CREDITS,
ACCEPTANCES, STANDBY CREDITS AND SHIPPING GUARANTEES:

 

The amount of each (i) drawing paid by Trade Bank under a Sight Commercial
Credit or Standby Credit, (ii) accepted drawing paid at its maturity by Trade
Bank under a Usance Commercial Credit and (iii) payment made by Trade Bank under
shipping guarantees issued by Trade Bank for Borrower will be reimbursed to
Trade Bank as follows:

 

by Trade Bank having Wells Fargo Bank debit any of Borrower’s accounts with
Wells Fargo Bank and forwarding such amount debited to Trade Bank; or

 

immediately on demand of Trade Bank; or

 

by treating such amount drawn as an advance to Borrower under Borrower’s
Revolving Credit Facility.

 

DEFAULT INTEREST RATE ON UNREIMBURSED SIGHT COMMERCIAL CREDITS, ACCEPTANCES AND
STANDBY CREDITS:

 

Default interest will accrue at a per annum rate equal to the Prime Rate plus
five percent (5%) (“Default Interest Rate”) and be paid at least once each month
as follows:

 

All drawings (i) under Sight Commercial Credits and (ii) under Standby Credits,
not reimbursed on the day they are paid by Trade Bank, will bear interest at the
Default Interest Rate from the date they are paid to the date such payment is
fully reimbursed.

 

All acceptances created under Usance Commercial Credits not reimbursed on the
day they mature will bear interest at the Default Interest Rate from the date
they mature to the date such reimbursement is made in full.

 

BY INITIALING HERE BORROWER AGREES TO ALL THE TERMS OF THIS SUPPLEMENT:   

 

4

--------------------------------------------------------------------------------


 

EXHIBIT C

WELLS FARGO HSBC TRADE BANK

COLLATERAL/CREDIT SUPPORT DOCUMENT

 

•          Personal Property Security From Borrower:

First priority lien in the following assets of Borrower:

accounts receivable

trademarks

inventory

equipment

Collateral Documents:

Security Agreement:  Rights to Payment and Inventory

Security Agreement:  Equipment and Fixtures

UCC-1 Financing Statement

 

BY INITIALING HERE BORROWER AGREES TO ALL THE TERMS OF THIS EXHIBIT:
                                 

 

1

--------------------------------------------------------------------------------